Case 1:20-cv-10658-LAP Document 5-1 Filed 12/17/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SECURITIES AND EXCHANGE

COMMISSION, COMPLAINT
Plaintiff, 20 Civ. IpgsF()

-against-

KEITH BERMAN and

DECISION DIAGNOSTICS CORP.,

Defendants.

 

 

AFFIDAVIT OF DAVID MISLER
I, David Misler, declare as follows:
1, lam in good standing of the bars of the State of Maryland the District of Columbia,
and there are no pending disciplinary proceedings against me in any state or federal court.
2s I have never been convicted of a felony.
3. I have never been censured, suspended, disbarred, or denied admission or
readmission by any court.

4. I do not have any disciplinary proceedings presently pending against me.

se S

/
[space intentionally left blank]
/

/
/
/

NotaryCam DociD:5fdba701b96d7152888d776c

 
Case 1:20-cv-10658-LAP Document 5-1 Filed 12/17/20 Page 2 of 2

I declare under penalty of perjury under the laws of the United States of America, pursuant

to 28 U.S.C. § 1746, that the foregoing is true and correct to the best of my knowledge, information

and belief.
S/David Misler_ David isler
David Misler

Dated: December 17, 2020

State of Virginia

County of James City
Signed and sworn to (or affirmed) before me on 12/17/2020 py

David Misler .
WN yy
ee ein,

Soviuteaiglt Ss
G = ccrmome > —

   

 

Signature of Notarial Officer Z : PUBLIC :
z oo: REG #7535126:
a ‘ 7 20. EXPIRES fz
My Commission Expires On: 06/30/2024 ag, 10100 SS
 MUERGAO

UT

NotaryCam DoclD:5fdba701b96d7 152888d776c
